Citation Nr: 1109104	
Decision Date: 03/08/11    Archive Date: 03/17/11

DOCKET NO.  09-13 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

D.S. Lee, Associate Counsel





INTRODUCTION

The Veteran served on active duty from September 1964 to July 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.


FINDINGS OF FACT

1.  The Veteran has been diagnosed with bilateral hearing loss.

2.  The Veteran's hearing loss was first manifest during his active duty service and is etiologically related to noise exposure incurred during his active duty service.
 
3.  The Veteran's claimed tinnitus has not been shown to be etiologically related to an injury, illness or disease incurred during his active duty service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.385 (2010).

2.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303 (2010).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Notice should be provided to a claimant before the initial unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO and the AMC).  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

Insofar as the Veteran's claim of service connection for bilateral hearing loss, the Board has considered whether VA has fulfilled its notification and assistance requirements under 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 38 C.F.R. § 3.159.  Given the favorable action taken above, however, no further notification or assistance in developing the facts pertinent to this limited matter is required at this time.  Indeed, any such action would result only in delay.

Insofar as the Veteran's claim of service connection for tinnitus, the Board notes that the Veteran was notified of the information and evidence needed to substantiate his claim in a June 2008 notice letter.  In a subsequent May 2008 letter, the Veteran was further advised that a disability rating and an effective date for the award of benefits are assigned in cases where service connection is warranted.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Following a period of time in which the Veteran was afforded a reasonable opportunity to respond to both letters, his claim of service connection for tinnitus was adjudicated for the first time in an October 2008 rating decision.  Under the circumstances, the Board finds that the veteran has received proper notice.

In addition, VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate a claim.  The Veteran's service treatment records have been obtained.  Although he was provided VA 21-4142 releases that were attached to the RO's June 2008 and August 2008 notice letters and instructed to provide the names and addresses any medical providers who have rendered treatment, the Veteran has not identified any such medical providers.  Additionally, the Veteran was afforded a VA examination in November 2008 to determine the etiology of his claimed tinnitus.  To the extent that the opinion provided in the corresponding VA examination report was insufficient, addendum reports were obtained by the RO in November 2008 and June 2009 in an effort to clarify the VA examiner's opinion.  After the VA examiner's most recent June 2009 addendum report failed to address deficiencies in her previous opinions, the Veteran was provided a new VA examination in September 2009 with a new VA examiner to determine the etiology of his claimed tinnitus.  That examination was reviewed in conjunction with a review of the claims file and the corresponding report does not reflect any irregularities in the conduct of the examination or any deficiencies in the opinions expressed.

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.



II.  Applicable Laws and Regulations for Service Connection, Generally

Generally, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Also, certain chronic diseases, including organic diseases of the nervous system such as sensorineural hearing loss, may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active military service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Before service connection may be granted for hearing loss, such loss must be of a particular level of severity.  For purposes of applying the laws administered by the VA, hearing impairment will be considered a disability when the thresholds for any of the frequencies at 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; the thresholds at three of these frequencies are 26 or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.




III.  Service Connection for Bilateral Hearing Loss

The Veteran asserts various service-related causes for his claimed bilateral hearing loss.  At VA examinations performed in November 2008 and September 2009, he reported that he was a tank driver during service and was required to test equipment and track vehicles for eight to nine hours per day.  He asserts that his specialty as a tank driver caused him to be exposed to noise from the firing of a 105 howitzer which was located approximately one foot behind his position in the tank.  According to the Veteran, he was not issued hearing protection.  Alternatively, he asserts in a December 2009 VA Form 646 submitted by his representative, that exposure to cold and noise during service on the Alaskan pipeline also caused damage to his hearing.

A review of the Veteran's service treatment records corroborate does not reflect any in-service treatment or complaints of hearing loss or other ear problems.  At his May 1964 pre-induction examination and May 1966 separation examination, the Veteran expressly denied ear trouble and did not report any diminished hearing.  Clinical examinations of the ears were normal.

An audiological examination performed at the Veteran's May 1964 pre-induction examination did not test for puretone thresholds at 3000 Hertz.  However, the following thresholds were noted for the other relevant frequencies at 500, 1000, 2000, and 4000 Hertz (the Board notes that prior to November 1967, audiometric results were reported in standards promulgated by the American Standards Association (ASA).  Scores under that standard are expressed as the figures outside the parentheses in the chart below.  Since November 1, 1967, new standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  In order to facilitate data comparison, the data expressed in the Veteran's pre-induction examination report have been converted to ISO-ANSI standards, which are expressed in parentheses):







HERTZ



500
1000
2000
3000
4000
RIGHT
5 (20)
-10 (0)
-10 (0)
-
-10 (-5)
LEFT
10 (25)
-5 (5)
-5 (5)
-
0 (5)

Puretone thresholds measured at the Veteran's May 1966 separation examination demonstrate diminished hearing, in comparison to the hearing demonstrated at the pre-induction examination (as above, data expressed according to ASA standards in the separation examination report are expressed outside the parentheses, and have been converted to values under the current ANSI standard, which are expressed in parentheses):





HERTZ



500
1000
2000
3000
4000
RIGHT
10 (25)
10 (20)
10 (20)
-
10 (15)
LEFT
15 (30)
10 (20)
10 (20)
-
10 (15)

Post-service treatment records do not indicate any treatment for hearing loss following discharge.  In this regard, the earliest reference to hearing loss in the claims file is the Veteran's May 2008 claim.

At a November 2008 VA examination, which was performed in conjunction with a review of the claims file, the Veteran reported current difficulty hearing in the presence of background noise.  He further reported difficulty hearing high-pitched noises and hearing while watching television or participating in conversation.  Although the examination report clearly expresses that audiometric puretone thresholds for both ears were obtained and were measured to be between 26 decibels to 40 decibels, the report does not express the actual data from the audiometric testing that was performed.  For that reason, the Board does not find the findings and opinions expressed in the November 2008 VA examination report to carry any probative weight.

The Veteran was afforded a new VA examination in September 2009 with a different VA examiner.  At that time, he continued to complain of difficulty hearing while in the presence of background noise.  Audiometric testing was performed again, and the following puretone thresholds are expressed in the report (all puretone values are expressed under the current ANSI standard:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
35
45
45
45
LEFT
35
35
40
45
50

Speech audiometry testing, performed via the Maryland CNC Test, revealed speech recognition ability of 72 percent in the right ear and 84 percent in the left ear.  Based upon these findings, the examiner diagnosed mild to moderate bilateral sensorineural hearing loss.  Interestingly, the examiner does not provide an opinion as to whether the Veteran's hearing loss is etiologically related to his active duty service.  In providing an etiology opinion as to the Veteran's tinnitus, however, the examiner observes that the veteran's hearing acuity was within normal limits at the time of his induction into and separation from service.

Based upon the foregoing evidence, the Board finds that service connection is warranted for bilateral hearing loss.  The Veteran's reported service as a tank driver and on the Alaskan pipeline are not refuted by evidence to the contrary.  In this regard, service treatment records reflect that the Veteran was assigned to the United States Army Arctic Test Center, which is consistent with his reported service.  Although service treatment records do not note any specific complaints of hearing loss or reflect specific treatment, they demonstrate that the Veteran's hearing progressively worsened, as shown by the difference in puretone thresholds at the Veteran's induction and separation.  Audiometric and speech recognition testing performed at the September 2009 VA examination show that the Veteran has current bilateral hearing loss, as defined under 38 C.F.R. § 3.385.  Moreover, his contentions as to continuity of hearing loss since service are not refuted by contrary evidence, and in fact, are consistent with the diminution of hearing he experienced during service.
Accordingly, the Board finds that it is more likely than not that the Veteran's bilateral hearing loss was first manifest in service.  Service connection is accordingly warranted for this disorder.  As such, that claim is granted in full.

IV.  Service Connection for Tinnitus

Regarding tinnitus, the Veteran asserts in his February 2009 Notice of Disagreement that he has experienced continuous ringing in his ears since onset.  He does not, however, report exactly when the ringing in his ears first began.  At his September 2009 VA audiology examination, he reported that he has always had tinnitus and that episodes of tinnitus became more frequent five years before.  Currently, he reports the occurrence of tinnitus two or three times per week and that such episodes last between 10 to 15 seconds.

The assertions described above are inconsistent with prior reports by the Veteran, as noted in the November 2008 VA examination report.  At that time, the Veteran apparently reported that he was not experiencing tinnitus at that time and that his most recent episode of tinnitus occurred three years before, following exposure to a loud siren noise.  These assertions are clearly inconsistent with his later assertion in September 2009 that he had noted an increase in the frequency of tinnitus over the previous five years (since 2004).

Service treatment records do not reflect any complaints of or treatment for tinnitus or any symptoms commonly associated with tinnitus (e.g., buzzing or ringing in his ears).  As noted above, a May 1964 pre-induction examination and May 1966 separation examination did not reveal any clinical findings of abnormality in either ear.

Similarly, post-service treatment records do not reflect any treatment for tinnitus, nor do they document complaints of tinnitus symptoms.

In a November 2008 VA examination report, the examiner does not diagnose tinnitus given that the Veteran reported that he had not experienced tinnitus in three years.
In view of the Veteran's later assertion, expressed in his February 2009 Notice of Disagreement, that he had been experiencing continuing tinnitus, an addendum opinion was obtained from the VA examiner in June 2009.  Although the examiner reiterated in the addendum that the veteran's tinnitus is not caused by or a result of noise exposure during service, her opinion was once again based upon the Veteran's original statement that he had not experienced tinnitus in three years.  Once again, the RO requested the VA examiner to issue an addendum opinion, assuming the credibility of the Veteran's recent assertions concerning continuity of tinnitus.  In a July 2009 addendum, the VA examiner expressed that a new examination was necessary.

Accordingly, in September 2009, the Veteran was afforded a new VA examination with a different VA examiner.  In the corresponding report, the VA examiner concludes that the Veteran's tinnitus is less likely as not related to noise exposure or other causes during his active duty service.  In support of her opinion, the examiner observes that tinnitus was not reported by the Veteran at his separation from service.  She also notes the various inconsistencies in the Veteran's reported history of tinnitus, namely that his current contention that his tinnitus has always been present is inconsistent with his service treatment records.

The Board does not find that service connection for tinnitus is warranted in this case.  In its analysis, the Board recognizes that, for tinnitus, a veteran is competent to present evidence of continuity of symptomatology.  See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  As such, the Board recognizes that the Veteran's lay contentions as to tinnitus represent competent evidence.  Nonetheless, it is still obligated to address the credibility of the Veteran's contentions.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (holding the Board is obligated to, and fully justified in, determining whether lay testimony is credible in and of itself, and that in doing so the Board may weigh the absence of contemporary medical evidence against lay statements).  In this case, to the extent that the Veteran's lay contentions of ongoing and intermittent tinnitus may be construed as being continuous since service, the credibility of such contentions is undermined by the absence of any ear problems at the time of his separation examination, the absence of any service medical records reflecting any complaints of or treatment for tinnitus or other ear conditions, the Veteran's prior express denial of ringing in his ears at his November 2008 VA examination, and the absence of any documented complaints of tinnitus or ringing in his ears in any of the documented private treatment records or hearing tests from his discharge from service until his first VA examination in November 2008.  Moreover, although the Veteran vaguely reports that he has always had tinnitus, he does not ever provide a specific timeframe of onset of tinnitus.  In view of the various inconsistencies in the Veteran's statements, the Board does not find the Veteran's assertions as to continuity of tinnitus, as expressed in his February 2009 Notice of Disagreement and at his September 2009 VA examination, to be credible.  Hence, it affords the Veteran's statements little probative weight and finds that his statements are effectively rebutted by the opinions rendered in the VA examiner's September 2009 report.   Overall, the preponderance of the evidence is against the Veteran's claim of service connection for tinnitus, and this claim must be denied.

In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the Veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


